Centerline Servicing Inc.'s Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria 1.Centerline Servicing Inc. ("CSI") is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB as and for the 12-month period ending December 31, 2007 (the "Reporting Period"). The transactions covered by this report include all transactions for which CSI acted as servicer involving first lien commercial mortgage loans (the "Platform"). 2.Except as set forth in paragraph 3 below CSI used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria. 3.The criteria listed in the column title "Inapplicable Servicing Criteria" on Appendix A hereto are inapplicable to CSI based on the activities it performs with respect to the Platform. 4.CSI has complied in all material respects with the Applicable Servicing Criteria as of December 31, 2007 and for the Reporting Period with respect to the Platform taken as a whole. 5.Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report on CSI's assessment of compliance with the Applicable Servicing Criteria for the Reporting Period. Date: February 28, 2008 Centerline Servicing Inc. /s/ James L.
